USCA4 Appeal: 21-4395      Doc: 29         Filed: 05/16/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4395


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JAMES POORE, a/k/a Danny,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Abingdon. James P. Jones, Senior District Judge. (1:14-cr-00010-JPJ-PMS-24)


        Submitted: April 22, 2022                                         Decided: May 16, 2022


        Before MOTZ and WYNN, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEFS: Juval O. Scott, Federal Public Defender, Charlottesville, Virginia, Nancy C.
        Dickenson-Vicars, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
        PUBLIC DEFENDER, Abingdon, Virginia, for Appellant. Christopher R. Kavanaugh,
        United States Attorney, Kari K. Munro, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4395      Doc: 29        Filed: 05/16/2022     Pg: 2 of 4




        PER CURIAM:

              James Poore appeals the 12-month upward variant sentence imposed by the district

        court upon revocation of his supervised release. On appeal, Poore argues that the court

        failed to adequately respond to defense counsel’s arguments regarding an available

        inpatient substance abuse treatment program and to sufficiently explain the extent of the

        upward variance imposed. We affirm.

              “A district court has broad discretion when imposing a sentence upon revocation of

        supervised release. [We] will affirm a revocation sentence if it is within the statutory

        maximum and is not plainly unreasonable.” United States v. Patterson, 957 F.3d 426, 436

        (4th Cir. 2020).” Before deciding “whether a revocation sentence is plainly unreasonable,

        [we] must . . . determine whether the sentence is procedurally or substantively

        unreasonable,” id., evaluating “the same procedural and substantive considerations that

        guide our review of original sentences” but taking “a more deferential appellate posture

        than we do when reviewing original sentences,” United States v. Padgett, 788 F.3d 370,

        373 (4th Cir. 2015) (alteration and internal quotation marks omitted). “Only if a sentence

        is either procedurally or substantively unreasonable is a determination then made as to

        whether the sentence is plainly unreasonable—that is, whether the unreasonableness is

        clear or obvious.” Patterson, 957 F.3d at 437 (internal quotation marks omitted).

              “A revocation sentence is procedurally reasonable if the district court adequately

        explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

        Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

        States v. Coston, 964 F.3d 289, 297 (4th Cir. 2020) (internal quotation marks omitted),

                                                    2
USCA4 Appeal: 21-4395      Doc: 29         Filed: 05/16/2022      Pg: 3 of 4




        cert. denied, 141 S. Ct. 1252 (2021); see 18 U.S.C. § 3583(e) (listing applicable factors).

        “[A]lthough the court need not be as detailed or specific when imposing a revocation

        sentence as it must be when imposing a post-conviction sentence, it still must provide a

        statement of reasons for the sentence imposed.” United States v. Slappy, 872 F.3d 202,

        208 (4th Cir. 2017) (alteration and internal quotation marks omitted). Accordingly, the

        court “must address the parties’ nonfrivolous arguments in favor of a particular sentence,

        and if the court rejects those arguments, it must explain why in a detailed-enough manner

        that [we] can meaningfully consider the procedural reasonableness of the revocation

        sentence.” Id. An explanation is sufficient if we can determine “that the sentencing court

        considered the applicable sentencing factors with regard to the particular defendant before

        it and also considered any potentially meritorious arguments raised by the parties with

        regard to sentencing.”    United States v. Gibbs, 897 F.3d 199, 204 (4th Cir. 2018)

        (alterations and internal quotation marks omitted).

               We conclude that Poore’s revocation sentence is procedurally reasonable, as the

        district court provided a detailed explanation for the upward variance that reflected a clear

        consideration of defense counsel’s arguments. The district court weighed the appropriate

        factors when it considered Poore’s history and characteristics, his repeated breach of the

        court’s trust, and the need for adequate deterrence both to Poore and other violators of

        supervised release. Specifically, although the court credited Poore’s testimony that he was

        a hard worker and had reduced his methamphetamine use when he received counseling,

        the court balanced these factors against Poore’s repeated and numerous violations of

        supervised release. The court also noted that Poore had failed to take advantage of prior

                                                     3
USCA4 Appeal: 21-4395      Doc: 29         Filed: 05/16/2022     Pg: 4 of 4




        rehabilitation opportunities and that it remained skeptical of Poore’s true motivations for

        seeking treatment at this time. The court stressed the need to deter both Poore and others

        on supervision from continued drug use. As for Poore’s arguments regarding the inpatient

        drug treatment program, our review of the record reveals that the district court adequately

        considered these arguments and appropriately weighed them against other relevant factors

        before rejecting them and imposing a term of imprisonment.

               Accordingly, we affirm the district court’s revocation judgment. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    4